Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 line 2 recites the limitations “controller being operable to” is not clear to the examiner. It means that controller is capable of doing but it said it “acquire…”, “measure in real time …” so it should be written as “controller comprising:”. Dependent claims does not clear the deficiency. So dependent claims also rejected. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 8-9, 11-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasiewicz  et al. USPGPUB 2004/0243636 (hereinafter “Hasiewicz”) in view of  GOUPIL et al. USPGPUB 2010/0152925 (hereinafter “GOUPIL”).

As to claim 1, Hasiewicz teaches a load controller for a system (abstract “system and method for use in monitoring equipment condition employs an empirical model, a rules engine, incident generation and resolution logic, a display interface, and a messaging capability for interacting with other systems”), the system comprising a first sub-system arranged to deliver a first load, the load controller being operable to: acquire a first target load profile, being the load initially desired for delivery by the first sub-system over an operational period (paragraph 0013 “architecture is built around a data driven modeling engine that can generate a sensitive model for each specific engine that is monitored” and paragraph 0014-0016); measure in real time during an update window within the operational period (paragraph 0013 “monitoring of the equipment health of equipment such as aircraft jet engines and the like. The architecture is built around a data driven modeling engine that can generate a sensitive model for each specific engine that is monitored. Historic data from an engine in its normal operating condition is used to build a model of normal operation, and this model is then used to generate estimates of what current engine operation parameters should be in response to receiving real-time or near real-time data from the currently monitored engine” and paragraph 0014-0016): a first parameter of the first sub-system, to obtain a first measured monitor signal; and a first signal of the first load, to obtain a first measured load signal (paragraph 0013 “monitoring of the equipment health of equipment such as aircraft jet engines and the like” and paragraph 0014-0016); develop in real time a first model of the first sub-system, using the first measured monitor signal and the first measured load signal, the first model relating the first load to the first parameter (paragraph 0013 “generate a sensitive model for each specific engine that is monitored” and paragraph 0014-0016).
Hasiewicz does not explicitly teach according to the first target load profile, and the first model of the first sub-system, generate for a first future period a first predicted monitor signal, the first future period being ahead of the update window; and determine whether the first predicted monitor signal satisfies at least one predetermined first criterion.
However, GOUPIL teaches according to the first target load profile, and the first model of the first sub-system, generate for a first future period a first predicted monitor signal, the first future period being ahead of the update window (paragraph 0043 “residual value is compared with at least one predetermined threshold value, a count of all the successive and alternating overshoots of said predetermined threshold value by said residual value is carried out, and, as soon as the number resulting from said count becomes greater than a predetermined number, an oscillatory fault is detected which represents a periodic signal of sinusoidal type”); and determine whether the first predicted monitor signal satisfies at least one predetermined first criterion (paragraph 0043 “represents a periodic signal of sinusoidal type, whose frequency, amplitude and phase follow a uniform law, is noteworthy in that in step a), in an automatic and iterative manner, the value of at least one parameter of the model is estimated, moreover, at each iteration by carrying out a joint estimation of the state (which is illustrated by said theoretical position) and of parameters of the model, and the value thus estimated is incorporated into said model in the following iteration”). 
Hasiewicz and GOUPIL are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to load controller system.
Therefore at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above load controller system, as taught by Hasiewicz, and incorporating predicted monitor signal satisfies at least one predetermined first criterion, as taught by GOUPIL.
One of ordinary skill in the art would have been motivated to improve monitoring must be put in place to guarantee that the vibrations of the aircraft remain inside a predetermined amplitude/frequency envelope, as suggested by GOUPIL (paragraph 0016).

As to claim 2, Hasiewicz and GOUPIL teaches all the limitations of the base claims as outlined above.
 GOUPIL further teaches wherein the load controller is further operable to: recognise that the first predicted monitor signal is incompatible with the predetermined criterion, and determine at the first processing module an updated load profile for the first sub- system such that the first predicted monitor signal satisfies the predetermined criterion (paragraph 0043-0044 “real-time estimation of the values of parameters of the model is carried out (the values thus estimated being reinjected into the model), thereby making it possible to improve the qualities of said model and thus to enhance the performance of the method for detecting oscillatory faults”).  


As to claim 8, Hasiewicz and GOUPIL teaches all the limitations of the base claims as outlined above.
 GOUPIL further teaches wherein the predetermined first criterion is a maximum threshold (paragraph 0043 “compared with at least one predetermined threshold value”).  

As to claim 9, Hasiewicz and GOUPIL teaches all the limitations of the base claims as outlined above.
 GOUPIL further teaches wherein the maximum threshold is based on a defined maximum monitor signal, and wherein to determine whether the first target load profile satisfies the first criterion, the controller is further operable to apply the defined maximum monitor signal to the first model of the first sub-system to obtain a corresponding maximum measured load signal, and compare the maximum measured load signal to a further portion of the target load profile (paragraph 0040-0044 “compared with at least one predetermined threshold value, a count of all the successive and alternating overshoots of said predetermined threshold value by said residual value is carried out, and, as soon as the number resulting from said count becomes greater than a predetermined number, an oscillatory fault is detected which represents a periodic signal of sinusoidal type, whose frequency, amplitude and phase follow a uniform law, is noteworthy in that in step a), in an automatic and iterative manner, the value of at least one parameter of the model is estimated, moreover, at each iteration by carrying out a joint estimation of the state (which is illustrated by said theoretical position) and of parameters of the model, and the value thus estimated is incorporated into said model in the following iteration”).  

As to claim 11, Hasiewicz and GOUPIL teaches all the limitations of the base claims as outlined above.
 GOUPIL further teaches wherein the load controller is provided with an initial model of the first sub-system, the initial model being generated from preliminary test data, and wherein the load controller is configured to develop the first model of the first sub- system, by adapting the initial model (paragraph 0042-0044). 
 
As to claim 12, Hasiewicz and GOUPIL teaches all the limitations of the base claims as outlined above.
 GOUPIL further teaches wherein the load controller is further configured to_ develop the first model repeatedly during the first operational period by measuring the first parameter during a plurality of incrementally advancing update windows and for each of the incrementally advancing update windows, generate for an associated future period a predicted monitor signal (paragraph 0042-0044 “real-time estimation of the values of parameters of the model is carried out (the values thus estimated being reinjected into the model), thereby making it possible to improve the qualities of said model and thus to enhance the performance of the method for detecting oscillatory faults. The performance of the monitoring of the oscillatory faults is consequently enhanced both in terms of detection and robustness”).  

As to claim 13, Hasiewicz and GOUPIL teaches all the limitations of the base claims as outlined above.
 GOUPIL further teaches wherein the first sub-system is an electrical device and the first parameter is a temperature of the first sub-system (paragraph 0031-0034 “parameter which represents the difference between the differential supply pressure across the terminals of the actuator and the pressure at which valves for isolating the actuator open is, for example, dependent on the temperature of the hydraulic fluid and the number of consumers”).  

	As to claim 15, related to claim 1 with similar limitations also rejected by same rational. 

	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasiewicz et al. USPGPUB 2004/0243636 (hereinafter “Hasiewicz”) in view of GOUPIL et al. USPGPUB 2010/0152925 (hereinafter “GOUPIL”) further in view of Breit USPGPUB 2008/0058998 (hereinafter “Breit”).
As to claim 14, Hasiewicz and GOUPIL teaches all the limitations of the base claims as outlined above.
 The combination does not explicitly teach wherein the first subsystem is an electrical generator and the first load is an output current for driving a load device.
However, Breit teaches wherein the first subsystem is an electrical generator and the first load is an output current for driving a load device (paragraph 0039-0042 “processor (or processors) that can execute instructions to perform analyses associated with the method 10 (FIG. 1) and that can generate control signals (to control loads and generators) associated with the method 10 (FIG. 1)”).

Hasiewicz, GOUPIL and Breit are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to load controller system.
Therefore at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above load controller system, as taught by Hasiewicz, and incorporating electrical generator, as taught by Breit.
One of ordinary skill in the art would have been motivated to make the most efficient use of electrical power. However, current load management techniques are designed to protect electrical generators from overloads rather than optimizing electrical power management, as suggested by Breit (paragraph 0004).

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion

The prior art made of record and listed on the attached PTO Form 892 but not relied upon is considered pertinent to applicant's disclosure.
Bhavaraju et al USPGPUB 20140084817 teaches a power management system includes an ultracapacitor and a charge shuttle including a power converter. The charge shuttle may be coupled with the ultracapacitor and may be configured to be coupled with a load. The charge shuttle can be configured to monitor one or more parameters of the load and the ultracapacitor, and to control energy flow between the load and the ultracapacitor based on or according to monitored parameters. The system may also include a battery or other rechargeable energy storage element.
Koul USPGPUB 20110137575 teaches a method and system for performing continuous (real-time) physics based prognostics analysis as a function of actual engine usage and changing operating environment. A rule-based mission profile analysis is conducted to determine the mission variability which yields variability in the type of thermal-mechanical loads that an engine is subjected to during use. This is followed by combustor modeling to predict combustion liner temperatures and combustion nozzle plane temperature distributions as a function of engine usage which is followed by off-design engine modeling to determine the pitch-line temperatures in hot gas path components and thermodynamic modeling to compute the component temperature profiles of the components for different stages of the turbine.
Meagher et al. USPGPUB 20180373827 teaches a systems and methods for predicting power output from photo-voltaic power generation resources are disclosed. An analytics server is communicatively connected to a data acquisition component and a virtual system model database. The analytics server is operable to receive real-time data via the data acquisition component from an electrical system comprising photo-voltaic power generation resources; generate predicted data based on a virtual model of the electrical system provided by the virtual system model database; continuously and automatically synchronize the virtual model with the electrical system based on a difference between the real-time data and the predicted data; receive solar irradiance forecast data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279.  The examiner can normally be reached on Monday-Thursday 8:00-4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/Primary Examiner, Art Unit 2119